Handy, J.:
The plaintiff in error was indicted, tried, and convicted for , the murder of another slave in the county of Copiah.
In the course of the trial, the state offered several witnesses to prove that the accused had made confessions of his guilt, under the following circumstances:
It appears that the accused and the deceased were the slaves of one Lot W. Ellis, and that, early in the morning of the 23d of-June, 1857, the deceased was found lying on the floor of the cabin in which he slept, wrapped in his bedclothes, and speechless, having four severe wounds on the head, sufficient to produce death, and of which he soon died; and an axe-helve was found near, having on it the appearance of fresh blood, and there being a good deal of blood on the floor. A boy named Hiram, belonging to the same master, had been run away on the night previous, or early in the morning on which the ' deceased was found wounded. Pursuit was immediately made with dogs for the runaways, and the boy Andy was caught about four miles from the place, and the accused was pursued about two miles further, where he was found in the Payou •Pierre, up to his chin in the water, and having a scythe-blade in his hand, which, by direction of the person in pursuit of him, ( he threw from him to the edge of the water, and, obeying the order of the same person, came out. When he came out, he yas struck upon the head a severe blow, and was seized and bitten by the dogs. About the time the dogs were taken off . from him, Willis Ellis, a brother of his master, came up — being ignorant of the circumstances above stated — and he was then told by the person who pursued the accused, in the presence of the accused, that the boy had been killed, and that Hiram was suspected of having committed the act. Willis Ellis then asked the accused why he had run away, and the accused not answer*1233ing, he struck at the accused with his fist, and said to him that he would knock him down if he did not talk to him. The accused was then taken back by these persons the same way that his pursuers had come, and during that time Willis Ellis asked him “ What he knew of Hiram’s killing Norvelladding at the same time, and before he answered, “ It will be better for you to tell the whole truth about the matter, or about it;” and the accused thereupon said: “ Hiram did not kill Norvell— I killed him;” and proceeded to say that he killed him by striking him four blows on the head with an axe-helve, as he lay on the floor in the cabin. He was then taken to the house ' of Willis Ellis, where soon after George Ellis came; and being told that the accused had killed Norvell, he inquired of him why he had done so; and he replied that he had done it because the deceased had told lies on him. He was then taken to his master’s place, and was met by him and two other persons; and Hartley, who had pursued and taken him, told them that there was the murderer, meaning the accused; and in answer to inquiries made of him, he made substantially the same confession that he had originally made to Willis Ellis. All these statements were made by him in the presence of Hartley, who was armed, and had with him his negro dogs. He afterwards made a like confession to two other persons, in the presence of Lot W. Ellis.
Objection was made, in behalf of the accused, to the introduction of these confessions, because they were made under undue influences; but the court overruled the objection, and permitted them to be given in evidence; to which éxception was taken.
The propriety of the judgment depends upon the admission of this testimony, and the instructions granted or refused by the court in relation to it.
It is a very familiar and well-established rule that a confession is not admissible in evidence, unless it is made freely and voluntarily, without restraint, and without hope of reward or fear of punishment; and so strictly has this- rule been enforced, that confessions made after very slight expressions calculated to convey to the mind of the party confessing that he would obtain any benefit, or escape any punishment, if he would confess, have *1234been held inadmissible. And this rule has been applied to all • statements made by a prisoner under such circumstances, which may charge him criminally, though in terms they apply to another person, or even purport to be a refusal to confess. Boseoe Grim. Ev., 39 (4th edit.). The reason, then, of the rule is, that the confessions are not free and voluntary, but obtained by legal constraint, and are, therefore, not to be received as evidence of the truth; and this principle applies as well to declarations made in relation to the guilt of others, so far as such declarations may be admissible, as to confessions of the prisoner in relation to himself. Eor the test is not whether the declarations or confessions affect the party himself, but whether they are obtained by such legal constraint as to show that they were not freely and voluntarily made.
This view of the question meets the ground on which the confessions made by the accused to Willis Ellis are contended to be admissible. That position is, that nothing was said to the accused to induce him to make confessions of his own guilt; that he was only required to tell the truth in relation to the guilt of the boy Iliram; and that he was told that “lie had better tell the whole truth ” in relation to Iliram’s act in the matter. Conceding that this was the purport of what was said to him before he made the confessions, still it does not obviate the objection that he was thereby placed under intimidation, and induced to make the confessions which he did make. The confessions are presumed to have been made in consequence of the appeal to his hopes and fears, and cannot, therefore, be said to be the act of his own free will, and entitled to be taken as evidence against him.
But the admonition given to him was sufficiently broad to comprehend the entire subject of the killing of Norvell. When asked what he knew of Hiram’s killing Norvell, he was at the same time warned that “ he had better tell the whole truth about the matter, or about it.” This was a distinct warning that he had better tell the whole truth in relation to the killing of Norvell ; and the influence of the threat was as great to induce him to state all he knew about it, if he or any one else committed the act, as it would have been if it had been done by Iliram, as *1235was supposed by the persons interrogating him. He was required to tell the whole truth, whatever it might be, about the killing, and was induced to do so by what is, in law, such undue influence as renders the confession thereby obtained inadmissible.
We are, therefore, satisfied that the original confession made to Willis Ellis was inadmissible, and should not have been permitted to be given in evidence.
The subsequent confessions to the same effect were made quickly after the original confession, and when one or more of the same persons were present to whom the first confession was made; and the circumstances of time, place, and presence under which the subsequent declarations were made, are such as to sh.ow that they were made under the same constraint which caused the original confession. Peter v. The State, 4 S. & M., 31. The subsequent confessions were, therefore, also inadmissible.
Hnder this view of the evidence, it is unnecessary to consider the rulings of the court in relation to the instructions upon the point of the confessions.
Por the erroneous admission of the confessions, the judgment is reversed, and the cause remanded for a new trial.